DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 are allowable. 

Mozak et al (US20140095946 FIG 1; [0044] discloses a memory comprising a test engine 150 configured to insert a programmable wait time at any point during testing, and adjusts the waiting time.  Furthermore, the memory comprises a self-refresh operation. 
Kang et al (US5299168 FIG 3; Abstract discloses a refresh address circuit test having a self-refresh functionality, wherein a refresh counter 24 generating internal refresh addresses corresponding to each address bit position in response to refresh clock. 
Ematrudo et al (US6246619 FIG 6; Step 5 determining signal that ½^n of the self-cycle are completed). 
Tashiiro et al (US8254197 FIG 1; discloses refresh counter test circuit, refresh counter and timer). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination determining a shortest duration for charge in memory cells of the memory array to leak off, and marking the shortest duration as a first duration; setting an auto-refresh cycle of the memory array according to the first duration, wherein the auto-refresh cycle is longer than the first duration; performing m tests, wherein an nth test comprises sequentially performing the following: refresh position count resetting, writing preset data to the memory array, performing a self-refresh having a duration of Tn, performing an auto-refresh having a duration of one auto-refresh cycle, reading the memory array, and recording a read status, wherein Tn-1 < Tn, and 2 s n < m; and determining the self-refresh frequency of the memory array according to m read statuses corresponding to the m tests. Claims 2-10 are allowed because of their dependency to the allowed base claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827